Title: To James Madison from Charles Yancey, 27 January 1791
From: Yancey, Charles
To: Madison, James


Sir.
Louisa Jan. 27th. 1791.
You will please to excuse me for Troubling of you on a private Matter—the case is this. I am about to purchase a Tract of Valuable land And to Effect which Must part with a Quantity Of State Securities As also Those of the Domestick debt Or as we Call them final Settlements, And as our Assembly have taken some Steps that may recommend A reconsideration of the funding System of the State’s Debt I request the favour of your advice Relative to the Value at present in Phyledelphia And also your Opinion whether any alteration of the said System will take place that may give a sudden Change in the rise or fall thereof either in the Domestick or State debt. The Opinion of your Constituents As far as my Information reaches Is that the State Debts Are funded on Very Partial Principles with respect to my own situation In that property the Case is different from Most Certificate holders.
Being fixed On the publick Road what property I possessed Was ever exposed to the impressments of the publick which I neve[r] held up from them of Course my Warrants Cost me full 20/ in the Pound And having held them so long on the faith Of Goverments I am Now desirous of Carrying them to the best Market which I am told is the Residence of Congress. Pardon me for troubling of you with so tedious a history of my private Matters And request Your favour by the Stage in which You will Lay me Under Singular Obligations. I am Sir with the great esteem and Respect Your Most Humble Servant
Charles Yancey
PS. please to forward your advice by the first opportunity to Richmond.
C Y
